Title: To John Adams from Louisa Catherine Johnson Adams, 6 December 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John





Washington 13 Decbr. 1819



Journal6. December 1819
Our City being reanimated by the return of Congress I shall attempt to renew our correspondence in the old journal form in the hope of enabling you to in some measure to participate in our pleasures and troubles which we must expect to have intimately blended—Your Letter is I fear too justly prophetic and your ideas on the present aspect of affairs accord but too well with those of our most experienced politicians here—Yesterday my visitors began their Winter routine and to day has brought a number in consequence I presume of my having sent cards out for an Evening party on Thursday.—Major Jackson called immediately after his arrival to see us—He is here on the business which brought him the last Session and I hope he will succeed. It concerns the old Revolutionary Officers, and the P. is said to take great interest in it but there are many doubts as to its fate in Congress.—Mary has the Influenza—Mr. Clay was chosen Speaker by a large majority—the Halls Congress are very splendid but report says they the Members cannot be heard distinctly when speaking—The furniture is beautiful and the workmanship which was executed at New York does great honour to our Country—There will one advantage be derived probably from the difficulty of hearing that is that much talking may be saved which certainly would not be worth hearing and many Members will remain quiet who would otherwise be too fond of displaying their eloquence and repaying their constituents in sound and not sense—
7 This morning made my debut at the Orphan Assylum as one of the Trustees about fourteen Ladies met and much was said and much was attempted and something done—but our poor Institution has to struggle against two great evils poverty and ridicule and the best and most laudable att exertions of the Society are cramped by the difficulties of the times—Some good has however resulted from the persevering benevolence of the first Institutors and I hope it will still have sufficient claims to the attention of the public to enable us to support it—The donations are very small and very scarce and we found our funds were so low as to be only enough to pay the outstanding debts—and leave little or nothing in Bank towards defraying its future expences which are stated at the rate of 1000 dollars a year. It appears to me that these Institutions are good in themselves but they should always be founded upon something more solid than the struggling gifts of a small community the members of which are generally far from wealthy—Many of the members of Congress called to day among the number Mr. Storrs of New York—We have had five from that State one from Pensylvania and 2 from Maryland—the Secretary of the Navy is becoming unpopular in consequence of non residence. The Vice President has not arrived—It is said Mr. Lowndes went to Philadelphia to avoid being on the Committee—Mr Epps of Virginia has resigned in consequence of ill health and Mr Pleasants will be sent in his stead—Mr Giles wishes to come as Representative in the place of the latter—Mary still quite sick
8 Mary was so ill that I sent for a Physician. she will probably be confined some time—Received many visits—and returned several among the number one to Mrs. Otis who has just had the afflicting news of her daughters death I did not see her the calamity is too recent—The Presidents message occasions much conversation and meets with general approbation—All is quiet as yet—but it is a deceitful calm and forbodes a more than common violent storm. Report speaks of a number of strangers in town who are come in quest of amusement—Who is to create it? Evening at home alone
9h Went into George Town with my Sister Smith and called on my Sister Frye to engage her to come in the evening—Left Mrs. Smith at her house and returned home to dinner and prepare for my party—At seven my company began to assemble and we passed a tolerably agreeable evening Among the company Mr Parkman of Boston the Minister appeared much to my surprize as I was not aware of his being at Washington—also many new members and all the Corps Diplomatique—The Russian Minister very bustling and very busy—The french very consequential and stately looking as if the whole welfare of the Nation was in his hands, his wife charming as usual. The Russian Minister and his Lady figured as bride and bridegroom very interesting the Sweedish Chargé looking frightened out of his wits and his hair literally standing on end perhaps with the apprehension that his honours are not likely to prove durable and the Minister from the Netherlands courteous and elegant as a Militaire of the old school his face decked with smiles with a heart enveloped in gloom—while the English Chargé ensconced in the brazen effrontery of public licentiousness appeared to find no shelter but in his impudence Mrs. Hay sent an excuse not yet seen any of the family—
10 Went and paid morning visits on the Capitol Hill to Mrs. Bulfinch and family and to three or four other families in that quarter—It was so very cold I returned home immediately and remained at home the rest of the day. Mr. Harrisson Smith and family called on me and chatted some time and Mr. Jones and Mr Cocke of Tennessee in the evening—
I will make no apology for the sameness of my Letters as from the nature of our situation our winter must in some measure resemble another—
Present me affectionately to all and believe me most respectfully your daughter

L C A—




